Citation Nr: 1445539	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-47 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Service connection for pseudo folliculitis barbae (PFB).

2.  Service connection for degenerative disc disease of the lumbosacral spine (a lumbar spine disorder).


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
November 1975 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing to be held at the local RO (Travel Board hearing).  Subsequently, in two separate statements, the Veteran and representative withdrew the hearing request.  See July 2014 representative statement and September 2014 Veteran statement.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013). 

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.    

The issue of service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current PFB disability.

2.  The Veteran experienced facial rash and bumps after shaving his beard during service and was diagnosed with PFB in service.
 
3.  PFB had its onset in service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PFB have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for PFB, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for PFB

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted because, while he never shaved before service entrance, he was required to shave during basic training.  He asserts that when he shaved during service he developed facial rash and bumps, which were diagnosed during service as PFB.  See November 2010 VA Form 9. 

After a review of all the evidence, the Board first finds that the Veteran has a current disability of PFB.  May 2011, August 2012, and June 2013 VA dermatology records showed a diagnosis of PFB. 

The Board finds that the evidence is in relative equipoise on the question of whether the current PFB began in service, that is, whether PFB was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of PFB includes multiple complaints of facial rash during service, which was later diagnosed as PFB, in addition to December 1976, June 1977, August 1977, September 1977, November 1977, January 1978, and May 1978 in-service physical profiles (DA Form 3349) showing an in-service diagnosis of PFB.  The Board finds that the Veteran's competent lay observation of facial rash and bumps, which was later diagnosed as PFB, is consistent with the circumstances of the Veteran's service and that assertions of development of PFB symptoms during service are credible.  See 38 C.F.R. § 3.303(a); Jandreau; Rucker, 10 Vet. App. 67; Layno, 6 Vet. App. 465.

The evidence weighing against a finding of service onset of PFB includes notations in the above-referenced in-service physical profiles that PFB was temporary, and a January 1978 service separation examination report that showed a normal evaluation of the skin, head, face, and neck, and a concurrent report of medical history that showed that the Veteran denied having skin disease generally, though the specific question of PFB was not asked.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current PFB began during service, that is, was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the October 2009 VA examination report provides a negative nexus opinion as to the relationship between the current PFB and in-service shaving bumps; however, because the evidence shows that PFB began during service, so was incurred in service, such medical nexus opinion was not necessary to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of PFB symptoms and diagnosis rather than on a relationship (or nexus) between the current PFB and in-service shaving bumps and rash in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 
5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for PFB is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

Service connection for pseudo folliculitis barbae is granted.


REMAND

Service Connection for Lumbar Spine Disorder

In a March 2014 rating decision, the RO denied service connection for a lumbar spine disorder.  In an August 2014 notice of disagreement, the Veteran appealed the denial of service connection for a lumbar spine disorder, stating that he was involved in a motor vehicle accident during service in 1977, which he contends is related to service, and that he was awarded Social Security Disability benefits as a result of such lumbar spine disorder.  See August 2014 VA Form 21-0958.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); Manlincon v. West, 12 Vet. App. 238 (1999). 

The purpose of the remand with respect to service connection for a lumbar spine disorder is to give the AOJ an opportunity to issue a statement of the case.  Thereafter, the AOJ should return the claims file to the Board only if the Veteran perfects the appeal in a timely manner.  

Accordingly, the issue of service connection for a lumbar spine disorder is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for a lumbar spine disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate Substantive Appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


